Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 45 in Fig. 1 as mentioned in ([041]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 12 and 18 recite the limitation “a second location adjacent the reactor core” which renders the claim indefinite. The reactor core is formed from the nuclear fuel of the plurality of power modules and none of the components have positively recited shapes. Moreover, there is no recitation of the relationship of the fuel within the power modules and there is no frame of reference introduced that defines the location of the sleeve, it is merely “between” the power modules.  Therefore, it is unclear how one would determine where “a second location adjacent to the reactor core” is as the frame of reference is not defined.  The “first location outside the reactor core” in claim 18 is indefinite for the same reasons. 
Claims 8 and 19 recite the limitation “wherein the reactivity booster comprises an internal recess adapted to receive the reactivity booster” which renders the claim indefinite. The meaning of this limitation is entirely unclear. How can a reactivity booster be adapted to receive itself? 
Any claim not explicitly mentioned above is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fillippone WO2016164935 in view of Impink US 4208247. 
Regarding claim 1, Fillippone discloses a nuclear power reactor ([009] “micro modular reactors”) comprising

a sleeve (Fig 3B: 300) being disposed between the plurality of power modules (300 between modules 200), the sleeve having a first end (right side) and a second end opposite to the first end (left side);
a reactivity quencher comprising a neutron absorber ([060] “extra core control system 300 can be utilized to force sub-critical conditions by presenting neutron absorbing materials in solid or liquid form in the central portions of the whole core”) and being movable between a third location adjacent the second end and the second location adjacent the reactor core (the neutron absorbing materials can be in liquid form and therefore are moveable between the ends of the sleeve).
Fillippone does not disclose a reactivity booster. 
Impink teaches a nuclear reactor (Fig. 1) having a reactivity booster (Fig. 4, 44) comprising a neutron source (46) that is movable between a first location adjacent a first end of a sleeve and a second location adjacent the reactor core (the booster moves within guide tubes 28 see Fig. 3 and Col 3, lines 49-67). It would have been obvious to one of ordinary skill in the art to modify the reactor of Fillippone with the reactivity booster of Impink for the predictable advantage of providing a neutron source that during periods of high neutron flux remains 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses wherein each of the power modules comprises a sealed housing enclosing the nuclear fuel and the power conversion system therein (Fig. 2A & [057] “integral fully equipped sealed sub-critical power modules”).  
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses a fuel cartridge (203) configured to enclose the nuclear fuel ([059] “203 configured to operate with different types of nuclear fuels”), the fuel cartridge comprising an inlet (Fig. 11A: arrows on left) and an outlet (Fig. 11A: arrows on right) through which a coolant flows in and out respectively, of the fuel cartridge ([063] “coolant can then flow through the cooling channels 506”).
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses wherein the power conversion system (Fig. 11A) comprises a compressor turbine (210L) proximal to the inlet of the fuel cartridge (represented by arrows pointing towards fuel) and a power turbine (211) distal to the outlet of the fuel cartridge (represented by arrows pointing outwards fuel).
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses wherein the plurality of power modules are configured to move relative to one another ([062] “mechanical support and actuation of slide mechanisms to slide each SSM 200 in and out of alignment with one another”) to control a criticality of the reactor core ([060] “the "geometric and material buckling" characteristics 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses a support frame (Fig. 9A: 900) to which the plurality of power modules are movably connected ([069] “means to actuate accurate movement of the SSMs with respect to one another”), wherein the sleeve is connected (Fig. 3B: 300 is connected to 200). 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses a radiation shield (Fig. 4A: 102) covering the first end of the sleeve (see Fig. 1A and B) 
Regarding claim 8, the above-described combination teaches all the element of the parent claim, and in this combination, Impink  further teaches wherein the reactivity booster (44) comprises an internal cavity (space within cladding 48) adapted to contain the reactivity booster (neutron emitting material 46; See Fig. 5). A skilled artisan would have been motivated to utilize the booster structure of Impink in order to effect the reactivity described above in response to claim 1. 
Regarding claim 9, Fillippone teaches all the element of the parent claim. Fillippone further discloses a module separator (901) having a first end coupled to the support frame (900) and a second end coupled to one of the plurality of power modules (200), wherein the module separator is configured to retract so as to cause the one of the plurality of power modules to move away from the sleeve ([069] and Figs. 9A and B). However, a skilled artisan would have found it obvious to rearrange this mechanism to provide a module separator with a 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses wherein the modular separator comprises a piston-cylinder assembly (Fig. 9A and B). Alternately, Fillippone discloses 901 is “hydraulically drive” ([69]) and a piston-cylinder assembly is an obvious mechanism for accomplishing this function. 
Regarding claim 11, the above-described combination teaches all the element of the parent claim. Fillippone further discloses the module separator (901) is automatically actuated ([069] “passive and active actuator”) upon a parameter of the reactor core exceeding a predetermined value (901 is passively activated and therefore has sufficient structure such that it can be automatically actuated upon a parameter of the core exceeding a predetermined value).  
Regarding claim 12, Fillippone discloses a nuclear power reactor ([009] “micro modular reactors”) comprising:
a support frame (Fig. 9A: 900);

a sleeve (Fig 3B: 300) being disposed between the plurality of power modules (300 between modules 200). 
While Fillippone does not explicitly disclose the sleeve being structurally connected to the support frame, Fillippone does disclose a “structural connection” between sleeve 300 and power module central portions 207 which “allow interactions with extra-control mechanisms” ([058]). There is also a “structural connection” between the support frame 900 and the power module 200 via actuator 901. Therefore, the sleeve is “structurally connected to the support frame” via 207 and 901.
Fillippone does not disclose a reactivity booster. 
Impink teaches a nuclear reactor (Fig. 1) having a reactivity booster (Fig. 4, 44) movably disposed in the sleeve between a first location adjacent a first end of a sleeve and a second location adjacent the reactor core (the booster moves within guide tubes 28 see Fig. 3 and Col 3, lines 49-67). It would have been obvious to one of ordinary skill in the art to modify the reactor of Fillippone with the reactivity booster of Impink for the predictable advantage of providing a neutron source that during periods of high neutron flux remains above the core elevation and also resides in the core during shutdown (col 2 ln 35-42) to provide adequate neutron emissions for both start-up and monitoring functions (Col 2 ln 7-8). 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses wherein each of the power modules comprises a sealed housing enclosing the nuclear fuel and the power conversion system therein (Fig. 2A & [057] “integral fully equipped sealed sub-critical power modules”).  
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Fillippone further discloses a fuel cartridge (203) configured to enclose the nuclear fuel ([059] “203 configured to operate with different types of nuclear fuels”), the fuel cartridge comprising an inlet (Fig. 11A: arrows on left) and an outlet (Fig. 11A: arrows on right) through which a coolant flows in and out respectively, of the fuel cartridge ([063] “coolant can then flow through the cooling channels 506”).
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Fillippone further teaches a radiation shield (101) covering at least the first location (101 covers the outside of the core). 
Regarding claim 16, the above-described combination teaches all the element of the parent claim. Fillippone further discloses a module separator (901) having a first end coupled to the support frame (900) and a second end coupled to one of the plurality of power modules (200), wherein the module separator is configured to retract so as to cause the one of the plurality of power modules to move away from the sleeve ([069] and Figs. 9A and B). However, a skilled artisan would have found it obvious to rearrange this mechanism to provide a module separator with a first end coupled to the sleeve (300) and configured to extend to cause movement of the power modules away from the sleeve. As Fillippone discloses “each SSM is supported in a manner than can be translated with respect to one another… in this manner the 
Regarding claim 17, the above-described combination teaches all the element of the parent claim. Fillippone further discloses the module separator (901) is automatically actuated ([069] “passive and active actuator”) upon a parameter of the reactor core exceeding a predetermined value (901 is passively activated and therefore has sufficient structure such that it can be automatically actuated upon a parameter of the core exceeding a predetermined value).  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillippone WO2016164935.
Regarding claim 18, Fillippone discloses a nuclear power reactor ([009] “micro modular reactors”) comprising:
a support frame (Fig. 9A: 900);
a plurality of power modules (Fig. 2A: 200), each comprising a nuclear fuel (203) and a power conversion system (201) configured to convert heat generated from the nuclear fuel to electricity ([071] “convert thermal energy into electricity”), the nuclear fuel of the plurality of power modules collectively forming a reactor core (Fig. 3A and [060] “to form a compact core as a “whole” system”);

a reactivity quencher comprising a neutron absorber ([060] “extra core control system 300 can be utilized to force sub-critical conditions by presenting neutron absorbing materials in solid or liquid form in the central portions of the whole core”) and being movable between a first location outside of the reactor core and the second location adjacent the reactor core (the neutron absorbing materials can be in liquid form and therefore is moveable between a location outside the reactor core and a second location adjacent the reactor core), the reactivity quencher being configured to provide a negative nuclear reactivity to the reactor core ([060] “300 can be utilized to force sub-critical conditions”). 
While Fillippone does not explicitly disclose the sleeve being structurally connected to the support frame, Fillippone does disclose a “structural connection” between sleeve 300 and power module central portions 207 which “allow interactions with extra-control mechanisms” ([058]). There is also a “structural connection” between the support frame 900 and the power module 200 via actuator 901. Therefore, the sleeve is “structurally connected to the support frame” via 207 and 901.
Regarding claim 20, Fillippone teaches all the element of the parent claim. Fillippone further discloses a module separator (901) having a first end coupled to the support frame (900) and a second end coupled to one of the plurality of power modules (200), wherein the module separator is configured to retract so as to cause the one of the plurality of power modules to move away from the sleeve ([069] and Figs. 9A and B). However, a skilled artisan would have found it obvious to rearrange this mechanism to provide a module separator with a .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fillippone WO2016164935 in view of Impink US 4208247. 
Regarding claim 19, Fillippone teaches all the elements of the parent claim. Fillippone does not disclose a reactivity booster. 
Impink teaches a nuclear reactor (Fig. 1) having a reactivity booster (Fig. 4, 44) movably disposed in a sleeve between a first location adjacent the first end of a sleeve and a second location adjacent the reactor core (the booster moves within guide tubes 28 see Fig. 3 and Col 3, lines 49-67), wherein the reactivity booster (44) comprises an internal cavity (space within cladding 48) adapted to contain the reactivity booster (neutron emitting material 46; See Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the reactor of Fillippone with the reactivity booster of Impink for the predictable advantage of providing a neutron source that during periods of high neutron flux remains above the core elevation and also resides in the core during shutdown (col 2 ln 35-42) to provide adequate neutron emissions for both start-up and monitoring functions (Col 2 ln 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646